DETAILED ACTION
This Final action is responsive to communications: 06/24/2021.
Claims 1, 3, 4, 8, 15, 17 and 18 are amended. Claims 2, 9, and 16 are canceled. No claims have been added. Claims 1, 3-8, 10-15, 17-20 are pending. Claims 1, 8, and 15 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed, see ADS.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is 37 C.F.R. § 1.56(c)(3)).

Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if applicable) for specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
Claim Objections
6. 	Claim 15 is objected to because of the following informalities (problems that don’t rise to the level of causing the claim to be indefinite as best understood by examiner) which are typos and/ or errors, the informality is objected to: 
Claim 15 contains non-compliant claim amendment. The present amendment does not comply with 37 CFR § 1.21(c)(2) because deleted text e.g.  “processing device” (claim 15, line 8) is not shown.  Correction and proper format of amendment is required.
Dependent claims 15, 17-20 are objected to under this category.
Applicant is requested to check similar and other types of claim informality, language issues (e.g. antecedent issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 19 (line 1) and claim 20 (line 1), the recitation “the processing device” lack antecedent basis which renders the claims indefinite. In context of the most recent amendment, it is not clear which processing device the limitations are referring to. It is not clear if the recitation is referring to system component or processor or overall system that implement method solutions. Processing device limitation was removed from antecedent claim 15 and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.

Claim Interpretation (invoking 35 U.S.C. §112(f))
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are claims 1,3-14. 
The system/ apparatus claims describe generic “processing device” (corresponds to drawing Fig. 1: 115, para [0019], para [0024]) and uses a means type approach (software, algorithmic approach, see Fig. 5 method/ algorithm) to show functional results and very specific functional tasks without disclosing specific hardware e.g. decode engines, selection engines, strobe management engine within controller, comparison units and other management units etc.
For example –
Claim 1. A system comprising: 
a memory component; and 
a processing device coupled to the memory component, wherein the processing device is to:
perform a first read of data associated with the memory component using a first strobe having a center value corresponding to a read threshold voltage value to generate a first set of data comprising a first sequence of bit values; perform a second read of the same data associated with the memory component using a second strobe having a negative offset value that is lower than the center value to generate a second set of data comprising a second sequence of bit values; perform a third read of the same data associated with the memory component using a positive offset value that is higher than the center value to generate a third set of data comprising a third sequence of bit values;
 (requires specific hardware e.g. reference voltage selection engine and/or reference voltage generators, selectors. See for example US 2014/0029336 A1 Fig. 1: 118)
perform, by a logic circuit,  to compare the first sequence of bit values, the second sequence of bit values, and the third sequence of bit values to generate a most 
(requires specific hardware e.g. specific type of decoder, See for example US 9,633,740 B1 Fig. 1, Fig. 4; US 2014/0281128 A1 Fig. 2, Fig. 4 showing decoder hardware details, statistical hardware details), store the most probable bit sequence.
Claim 8. A system comprising: 
a memory component; and 
a processing device, operatively coupled with the memory component, to: receive a first set of read data associated with the memory component, the first set of read data generated using a first read strobe at a first read threshold voltage value, wherein the first set of read data comprises a first bit sequence;  (see above. In addition requires showing of DQ/ DQS enabling mechanism or, DQ/ DQS management unit performing the function, see for example US 20150067444 A1 Fig. 4-Fig. 7 teaching read data sampling using selective strobing mechanism)
receive a second set of read data associated with the memory component, the second set of read data generated using a second read strobe at a second read threshold voltage value, wherein the second set of read data comprises a second bit sequence; (see above)
receive a third set of read data associated with the memory component, the third set of read data generated using a third read threshold voltage value, wherein the third set of read data comprises a third bit sequence; (see above)
determine a first bit value of a first bit position of the first bit sequence; (requires showing detectors, comparators for determination)
determine a second bit value of the first bit position of the second bit sequence; (requires showing detectors, comparators for determination)
determine a third bit value of the first bit position of the third bit sequence; (requires showing detectors, comparators for determination)
determine by a logic circuit a difference between the first bit value, the second bit value, and the third bit value; and  (requires showing detectors, comparators for determination. For example, claimed logic circuit in this context is a software/ means type tool)
generate, by a logic circuit executing a most probable bit operation on the first bit value, the second bit value, and the third bit value, a most probable bit sequence corresponding to the data associated with the memory component. (requires specific hardware e.g. specific type of decoder. For example, claimed logic circuit in this context is a software/ means type tool.  See for example US 9,633,740 B1 Fig. 1, Fig. 4; US 2014/0281128 A1 Fig. 2, Fig. 4 showing decoder hardware details, statistical hardware details).
Similar analysis can be done for apparatus claims 2-7, 9-14 to show that they lack hardware to carry out the functions described.
The term "to" in each of the limitations highlighted in claims 1,3-14 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “processing device”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 1,3f-14. Because the limitations above are being interpreted under 35 U.S.C. 112(f), 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 3-14 fails to comply with the written description requirement.
Because the claim recites terms and functional limitations Claim 1-Claim 14 above (see Claim Construction Section in this Office action) without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). As such, claims 1,3-14 recite functions that have no limits and covers every conceivable means for achieving the stated function in each of the limitations highlighted above. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim. 
Disclosure Fig. 6: 602, Fig. 1: 115 or, spec para [0019], para [0021], para [0024] teaches processing device and/ or controller is a generic “means” or “black box” type means without definite architecture. Engines/ circuits within processing device/ controller are not shown or described in sufficient details that can carry out the functions. It is not clear what “processing device” encompasses and Fig 1, Fig. 6 fails to show any circuitry besides showing a black box. Spec fails to describe any specific See claim constructions section were examples are produced with acceptable structures needed for apparatus claim. The term "to" in each of the limitations highlighted in claims 1,3-14 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “controller”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 1,3-14. 
Therefore, each of functional limitations  in claims 1,3-14 invokes the scrutiny of interpretation under 35 U.S.C. 112(f) and requires that the Applicant affirmatively disclaim that the Applicant wishes to be limited to particular corresponding structure(s) in the written description or amend the claim to falls outside of scrutiny of interpretation under 35 U.S.C. 112(f). Accordingly, the disclosure is not commensurate with the scope of the claims.
The Applicant can amend:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
For example converting all claims to method claims; Fig. 5 algorithm and other figures and description has sufficient support and written description for method claims as best understood by Examiner.
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Or
The Applicant can affirmatively disclaim:
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Response to Arguments
Based on amendment title and spec objections are withdrawn.
Applicant’s arguments with respect to prior art rejection is found persuasive and previous rejections are being withdrawn.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure. Examiner plans to use the following prior arts in future office action. These may qualify prior arts or may be used for double patenting rejection. Applicant is requested to review and file appropriate exceptions statements for the arts if any applicable:
Sheperek et al.  (US 20210011657 A1): Teaches READ SAMPLE OFFSET PLACEMENT. Fig. 1-Fig. 9 disclosure applicable for all claims.
Sheperek et al.  (US 10,748,625 B1): Fig. 1-Fig. 10 disclosure applicable for all claims.
Liikanen  (US 20210011801 A1): Fig. 1-Fig. 7 disclosure applicable for all claims. Teaches LOGIC BASED READ SAMPLE OFFSET IN A MEMORY SUB-SYSTEM.

KRISHNAN et al. (US 2014/0281128 A1) and VENKITACHALAM et al. (US 2014/0029336 A1) are applicable for claims 1-6, 15-20 rejection. For example, Regarding independent claim 1,  KRISHNAN teaches a system (para [0017] and Fig. 1A: 100A “data storage system”) comprising:  a memory component (Fig. 1A: 150 non-volatile solid state memory array); and  a processing device (Fig. 1A: 130 controller and data storage and error correction module. See Fig. 3: 300 for components and functionality) coupled to the memory component (Fig. 1A: 150),  wherein the processing device (Fig. 3: 300 ) is to:  perform a first read of data associated with the memory component (TABLE1 in para [0025]: multiple read samples taken for “soft-decision” e.g. Read No. 1 which is subject to further statistical derivation of Fig. 4: 400. See Para [0027]: “...the memory location can be read three times at multiple voltage thresholds for reading solid-state memory…thresholds for the three reads can be different…”. Aggregate tallies of the values obtained during the multiple reads are derived in form of Fig. 4: table 400 for various bit patterns stored);  perform a second read of the same data associated with the memory component (TABLE1 in para [0025]: multiple read samples taken for “soft-decision” e.g. Read No. 2 which is subject to further statistical derivation of Fig. 4: 400. See also Para [0027]);  perform a third read of the same data associated with the memory component (TABLE1 in para [0025]: multiple read samples taken for “soft-decision” e.g. Read No. 3 which is subject to further statistical derivation ; perform a most probable bit operation (Fig. 3: 314, 316 performs probability associated statistical function) on the first set of data, the second set of data, and the third set of date (para [0028] in context of Fig. 3: 314, 316 performs probability associated statistical function on Fig. 4: 400 which is an aggregation of the three data sets)  to generate a most probable bit sequence corresponding to the data associated with the memory device (see para [0033]: “soft decision information”  and “most likely sequence of values” is determined. See also para [0029]-para [0033] in context of Fig. 6B: 610 and Fig. 3 decoded data output); and  store the most probable bit sequence (e.g. para [0044]: decoded data stored). KRISHNAN does not explicitly teach using reference read voltages corresponding to a center value, a negative offset value, a positive offset value to get read sample/ data patterns. KRISHNAN does not explicitly teach controlling reference voltages at center value, a negative offset value, a positive offset value. VENKITACHALAM teaches  “reference voltage engine 118” in Fig. 1 which can be employed in a read method to use reference read voltages corresponding to a center value, a negative offset value, a positive offset value; see e.g. para [0021] and para [0019]. The error comparison method of VENKITACHALAM requires read sample generation at those reference read voltage points and thus an ordinary skill in the art would understand the use of VENKITACHALAM’s reference voltage engine into the apparatus and method of KRISHNANA.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)